DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claims 1 and 4 recites “the each support devices”
Claim 1 also recites “an coordinate post-processing module”.
The examiner suggest amending to --each of the support devices-- and --a coordinate post-processing module--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marsh et al. US 2011/0190941.
Marsh discloses in Figs. 1, 3A and 4A an adjustable workpiece support system, comprising: an adjustable support apparatus, having a group of support devices (104) for supporting a supported workpiece (106), each of the support devices being adjustable in height and angle (¶0043-44); an analysis support point module (combination of 108, 112, 114; ¶0026, 0028 and 0058), used to import a computer-aided design file of the supported workpiece (¶0062), and used to analyze the computer-aided design file to obtain a group of support points of the supported workpiece (¶0026); a coordinate post-processing module, configured to calculate the support coordinates of each of the support devices corresponding to the group of support points (¶0027); and a control module (102), configured to receive the support coordinates of each of the support devices, and configured to adjust the height and angle of each of the support devices to support the supported workpiece, so that the amount of deformation of the supported workpiece is the minimum (¶0027).
Marsh doesn’t explicitly disclose an analysis support point module and a coordinate post-processing module separately, however, Marsh discloses wherein the control system (102) is provided with determining said coordinates and analysis using a combination of contactless measuring devices (108) and computer executable instructions / data (110) provided by the manufacturer, thus the control system (102) inherently has or would have been obvious to one of ordinary skill in the art to provide the claimed modules that perform the disclosed functions.
As for claim 2, Marsh discloses wherein the quantity of the group of support devices is 2x2 (see Fig. 3C).
As for claim 3, Marsh discloses wherein the analysis support point module uses a finite element analysis (¶0026) method for analysis and to minimize the amount of deformation generated when the supported workpiece is supported.
As for claims 4-6, as previously recited Marsh discloses the apparatus and steps of using said apparatus to properly support a workpiece using a control system having a plurality of support devices operated by the control system to minimize deformation of the workpiece being supported by the plurality of support devices wherein the control system uses finite element analysis to determine the support points of the workpiece and minimize the amount of deformation generated when the support workpiece is supported (Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723